ORDER
PER CURIAM.
David A Turner (Turner) appeals from the judgment upon his conviction by a jury of one count of robbery in the first degree, Section 569.020, RSMo 1994,1 and one count of armed ■ criminal action, Section 571.015, for which he was sentenced to two twenty-five year terms to be served concurrently. Turner claims the trial court erred in admitting his confession without redacting a portion thereof and abused its discretion in refusing to grant a mistrial. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information *792only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.